IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT

                                   ________________________

                                         No. 99-31356
                                       Summary Calendar
                                   ________________________


TIMO ERIC VON HELIN, III,

                                                                                      Petitioner-Appellant,

versus

IMMIGRATION AND NATURALIZATION
SERVICE; US BUREAU OF PRISONS,

                                                                                    Respondents-Appellees.

                          -------------------------------------------------------
                           Appeal from the United States District Court
                                for the Western District of Louisiana
                                      USDC No. 2:99-CV-1087
                          -------------------------------------------------------
                                              July 14, 2000

Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges:

PER CURIAM:*

         Timo Eric Von Helin, III, a native and citizen of Finland, appeals the dismissal of his 28

U.S.C. § 2241 petition in which he challenged his detention by the Immigration and Naturalization

Service (INS) after he completed a criminal sentence for mailing threatening communications.

Apparently, he has been charged as removable as an alien who has remained in the United States for

a time longer than permitted. He has since been released on bond.

         The district court construed Von Helin’s § 2241 petition as a request for release from

detention without bond or on a reduced bond pending the resolution of his immigration proceeding,

as well as a petition for a favorable ruling on his request for cancellation of removal and adjustment

         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
of status. Von Helin does not challenge the bases for the district court’s dismissal of his petition, but

rather, argues that he has been subjected to inhumane conditions of confinement and inadequate

medical care, and requests monetary compensation. These claims should have been and probably

were made in Von Helin’s corresponding civil rights complaint. See Heck v. Humphrey, 512 U.S.

477, 481 (1994). Moreover, to the extent he is challenging his former detention, that claim is moot

because he has been released on bond.

        Von Helin’s allegations that his conviction resulted from lies and fabrications are conclusional

and speculative and Von Helin provides no factual basis for them whatsoever. Moreover, under 8

U.S.C. §§ 1252(g) and 1226(e), this court lacks jurisdiction to hear Von Helin’s claims relating to

his detention by the INS and/or his removability. The dist rict court did not err in dismissing Von

Helin’s § 2241 petition.

        AFFIRMED.